  Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 1 of 42            FILED
                                                                    2020 Nov-05 AM 09:37
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




  DEFENDANT’S EXHIBIT A


 Copies of All Pleadings, Process,
Papers on File in the Record of the
       State Court Action
                            Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 2 of 42
                                            ALABAMA SJIS CASE DETAIL
                                                                                                              PREPARED FOR: SHERRIE MYRICK
                          County: 01      Case Number: CV-2020-903403.00    Court Action:
                          Style: CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
                                                                                                                                                          Real Time


Case
     Case Information
  County:          01-JEFFERSON -          Case Number:    CV-2020-903403.00                                   Judge:          THJ:TAMARA HARRIS JOHNSON
                   BIRMINGHAM
  Style:           CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
  Filed:           10/01/2020                 Case Status:         ACTIVE                                      Case Type: NEGLIGENCE MOTOR VEH
  Trial Type:      JURY                        Track:                                                          Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    2




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                               General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                               Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                          Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                      Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                        Disposition Type:
  Revised Judgement Date:                         Minstral:                                                   Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                               Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                   LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                        Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                    Transfer Desc:
 Number of Subponeas:                          Last Update:        10/01/2020                      Updated By:       AJA




Parties
Party 1 - Plaintiff INDIVIDUAL - MILES CHARLES D.
     Party Information
  Party:           C001-Plaintiff             Name:           MILES CHARLES D.                                                 Type:              I-INDIVIDUAL
  Index:           D PASCHALL TRU             Alt Name:                                           Hardship:     No             JID:               THJ
  Address 1:       SHUNNARAH INJURY LAWYERS                                                       Phone:        (205) 000-0000
  Address 2:       2900 FIRST AVENUE SOUTH
  Address 2:        2900 FIRST AVENUE SOUTH
                             Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 3 of 42
  City:             BIRMINGHAM                 State:       AL                                  Zip:          35233-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      EME008                                BALZLI STEPHANIE EMENS              SBALZLI@ASILPC.COM                       (205) 983-8150




Party 2 - Defendant BUSINESS - PASCHALL TRUCK LINES, INC.
     Party Information
  Party:            D001-Defendant             Name:        PASCHALL TRUCK LINES, INC.                                   Type:      B-BUSINESS
  Index:            C MILES CHARLE             Alt Name:                                        Hardship:     No         JID:       THJ
  Address 1:        3443 HIGHWAY 641 SOUTH                                                      Phone:        (205) 000-0000
  Address 2:
  City:             MURRAY                     State:       KY                                  Zip:          42071-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      10/01/2020 Issued Type:    C-CERTIFIED MAIL          Reissue:                                Reissue Type:
  Return:            Return Type:                                   Return:                                 Return Type:
  Served: 10/09/2020 Service Type C-CERTIFIED MAIL                  Service On:                             Served By:
  Answer:            Answer Type:                                   Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com       11/4/2020                2
    Attorneys               Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 4 of 42
  Number          Attorney Code Type of Counsel Name                                                  Email                                                Phone
  Attorney 1      000000                                  PRO SE




Party 3 - Defendant INDIVIDUAL - CODIE JAMES HARTENSE
     Party Information
  Party:            D002-Defendant               Name:        CODIE JAMES HARTENSE                                                       Type:         I-INDIVIDUAL
  Index:            C MILES CHARLE               Alt Name:                                                Hardship:       No             JID:          THJ
  Address 1:        1103 PROCTOR STREET                                                                   Phone:          (205) 000-0000
  Address 2:
  City:             DURHAM                       State:       NC                                          Zip:            27707-0000 Country:          US
  SSN:              XXX-XX-X999                  DOB:                                                     Sex:                             Race:


     Court Action
  Court Action:                                                                                                      Court Action Date:
  Amount of Judgement: $0.00                                  Court Action For:                                      Exemptions:
  Cost Against Party:        $0.00                            Other Cost:           $0.00                            Date Satisfied:
  Comment:                                                                                                           Arrest Date:
  Warrant Action Date:                                        Warrant Action Status:                                 Status Description:


    Service Information
  Issued:      10/01/2020 Issued Type:      C-CERTIFIED MAIL             Reissue:                                     Reissue Type:
  Return:                  Return Type:                                  Return:                                      Return Type:
  Served:                  Service Type                                  Service On:                                  Served By:
  Answer:                  Answer Type:                                  Notice of No Service:                        Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                                  Email                                                Phone
  Attorney 1      000000                                  PRO SE




Financial
   Fee Sheet
  Fee Status        Admin Fee        Fee Code      Payor           Payee         Amount Due          Amount Paid          Balance        Amount Hold Garnish Party

  ACTIVE            N                AOCC          C001            000                      $27.70               $27.70         $0.00              $0.00 0
  ACTIVE            N                CONV          C001            000                       $0.00               $19.15         $0.00              $0.00 0
  ACTIVE            N                CV05          C001            000                  $306.00               $306.00           $0.00              $0.00 0
  ACTIVE            N                JDMD          C001            000                  $100.00               $100.00           $0.00              $0.00 0
  ACTIVE            N                VADM          C001            000                      $45.00               $45.00         $0.00              $0.00 0

                                                                   Total:               $478.70               $497.85          -$19.15             $0.00


   Financial History

                                                © Alacourt.com           11/4/2020                    3
 Transaction Description Disbursement TransactionReceipt Number Amount From Party To Party Money Admin Reason           Attorney Operator
 Date
                              Case 2:20-cv-01743-JHE
                         Accoun       Batch
                                                         Document 1-1 Filed 11/05/20 Type   PageFee
                                                                                                  5 of 42
 10/02/2020     CREDIT        CONV           2021002     1360430         $19.15      C001               000   N                 DOG
 10/02/2020     RECEIPT       AOCC           2021002     1360420         $27.70      C001               000   N                 DOG
 10/02/2020     RECEIPT       CV05           2021002     1360440         $306.00     C001               000   N                 DOG
 10/02/2020     RECEIPT       JDMD           2021002     1360450         $100.00     C001               000   N                 DOG
 10/02/2020     RECEIPT       VADM           2021002     1360460         $45.00      C001               000   N                 DOG



Case Action Summary
Date:         Time        Code       Comments                                                                                 Operator
10/1/2020     2:03 PM     FILE       FILED THIS DATE: 10/01/2020         (AV01)                                               AJA
10/1/2020     2:03 PM     EORD       E-ORDER FLAG SET TO "Y"              (AV01)                                              AJA
10/1/2020     2:03 PM     ASSJ       ASSIGNED TO JUDGE: TAMARA HARRIS JOHNSON                (AV01)                           AJA
10/1/2020     2:03 PM     SCAN       CASE SCANNED STATUS SET TO: N                (AV01)                                      AJA
10/1/2020     2:03 PM     TDMJ       JURY TRIAL REQUESTED                 (AV01)                                              AJA
10/1/2020     2:03 PM     ORIG       ORIGIN: INITIAL FILING            (AV01)                                                 AJA
10/1/2020     2:03 PM     STAT       CASE ASSIGNED STATUS OF: ACTIVE               (AV01)                                     AJA
10/1/2020     2:03 PM     C001       C001 PARTY ADDED: MILES CHARLES D.             (AV02)                                    AJA
10/1/2020     2:03 PM     C001       C001 E-ORDER FLAG SET TO "Y"               (AV02)                                        AJA
10/1/2020     2:03 PM     C001       INDIGENT FLAG SET TO: N             (AV02)                                               AJA
10/1/2020     2:03 PM     C001       LISTED AS ATTORNEY FOR C001: BALZLI STEPHANIE EME                                        AJA
10/1/2020     2:03 PM     D001       D001 PARTY ADDED: PASCHALL TRUCK LINES, INC.(AV02)                                       AJA
10/1/2020     2:03 PM     D001       INDIGENT FLAG SET TO: N             (AV02)                                               AJA
10/1/2020     2:04 PM     D001       LISTED AS ATTORNEY FOR D001: PRO SE            (AV02)                                    AJA
10/1/2020     2:04 PM     D001       CERTIFIED MAI ISSUED: 10/01/2020 TO D001      (AV02)                                     AJA
10/1/2020     2:04 PM     D001       D001 E-ORDER FLAG SET TO "Y"               (AV02)                                        AJA
10/1/2020     2:04 PM     D002       D002 PARTY ADDED: CODIE JAMES HARTENSE                (AV02)                             AJA
10/1/2020     2:04 PM     D002       INDIGENT FLAG SET TO: N             (AV02)                                               AJA
10/1/2020     2:04 PM     D002       CERTIFIED MAI ISSUED: 10/01/2020 TO D002      (AV02)                                     AJA
10/1/2020     2:04 PM     D002       LISTED AS ATTORNEY FOR D002: PRO SE            (AV02)                                    AJA
10/1/2020     2:04 PM     D002       D002 E-ORDER FLAG SET TO "Y"               (AV02)                                        AJA
10/1/2020     2:05 PM     ECOMP      COMPLAINT E-FILED.                                                                       EME008
10/2/2020     9:32 AM     ESCAN      SCAN - FILED 10/2/2020 - NOTICE                                                          SHB
10/13/2020    8:35 AM     D001       SERVICE OF CERTIFIED MAI ON 10/09/2020 FOR D001                                          RON
10/13/2020    8:38 AM     ESERC      SERVICE RETURN                                                                           RON



Images
Date:                     Doc#       Title                               Description                                             Pages
10/1/2020 2:05:06 PM      1          CIVIL_COVER_SHEET                   CIRCUIT COURT - CIVIL CASE                              1
10/1/2020 2:05:06 PM      2          COMPLAINT                                                                                   6
10/1/2020 2:05:06 PM      3          INTERROGATORIES(R33)                PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR      10
                                                                         PRODUCTION TO DEFENDANT PASCHALL TRUCK LINES, INC.
10/1/2020 2:05:07 PM      4          INTERROGATORIES(R33)                PLAINTIFFS’ FIRST INTERROGATORIES AND REQUESTS FOR      9
                                                                         PRODUCTION TO DEFENDANT JAMES HARTENSE CODIE
10/1/2020 2:06:23 PM      5          COMPLAINT - TRANSMITTAL             E-NOTICE TRANSMITTALS                                   3
10/1/2020 2:06:23 PM      6          COMPLAINT - SUMMONS                 E-NOTICE TRANSMITTALS                                   2
10/2/2020 9:32:23 AM      7          NOTICE                              TO CLERK                                                3
10/13/2020 8:38:01 AM     9          SERVICE RETURN - TRANSMITTAL        E-NOTICE TRANSMITTALS                                   1
10/13/2020 8:37:53 AM     8          SERVICE RETURN                      SERVICE RETURN                                          2


                                                                   END OF THE REPORT




                                                © Alacourt.com      11/4/2020                       4
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 6 10/1/2020   FILED
                                                                              of 42 2:05 PM
                                                                                                               01-CV-2020-903403.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-903403.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             10/01/2020

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                CHARLES D. MILES v. PASCHALL TRUCK LINES, INC. ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        EME008                                  10/1/2020 2:05:17 PM                             /s/ STEPHANIE EMENS BALZLI
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                            DOCUMENT 2
                                                               ELECTRONICALLY
         Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 7 10/1/2020   FILED
                                                                   of 42 2:05 PM
                                                                                   01-CV-2020-903403.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK
              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

CHARLES D. MILES, an individual;                   )   JURY TRIAL IS REQUESTED
                                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   CASE NO.: CV-2020-___________
                                                   )
PASCHALL TRUCK LINES, INC. a                       )
corporation;                                       )
JAMES HARTENSE CODIE, an                           )
individual;                                        )
                                                   )
        Defendants.                                )



                                   PLAINTIFF’S COMPLAINT


        COMES NOW the Plaintiff, Charles D. Miles, and for his Complaint against the Defendants

states as follows:

                                       I. INTRODUCTION

        1.      This case arises out of a motor vehicle collision in Jefferson County, Alabama, on May

18, 2019.

        2.      Plaintiff, Charles Miles, is an individual over the age of nineteen (19) years and is a

resident of Tuscaloosa County, Alabama.

        3.      Based upon information and belief, Defendant, Paschall Truck Lines, Inc., is a Kentucky

corporation doing substantial business in Jefferson County, Alabama.

        4.      Defendant, James Hartense Codie is an individual over the age of nineteen (19) years

and is, upon information and belief, a resident of Durham, North Carolina.

        5.      The amount the Plaintiff is see Codie to recover exceeds the jurisdictional minimums of

this Court.
                                              DOCUMENT 2
         Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 8 of 42




                                 II. FACTUAL BACKGROUND

        6.      On May 18, 2019, Plaintiff Charles Miles was driving west on 12th Avenue North in the

right lane.

        7.      At the same time, Defendant James Codie was also driving west on 12th Avenue North,

in a Freightliner tractor-trailer unit owned by Defendant Paschall Truck Lines, Inc..

        8.      The Plaintiff and Defendant were traveling in adjacent lanes, with Mr. Codie in the left

lane and Mr. Miles in the right lane.

        9.      Defendant Codie attempted to make a right turn onto 29th street North from the lefthand

lane, and in doing so collided with Mr. Miles, who was at that time in the right lane adjacent to

Defendant Codie.

        10.     As a proximate consequence of Defendant’s negligence and wantonness, the Plaintiff

was injured, harmed and damaged as set forth in Section V of Plaintiff’s Complaint.

        11.     At all times material to the instant action, Defendant Codie was acting in the line and

scope of his employment as a driver for Paschall Truck Lines, Inc..


                                III. COUNT ONE - NEGLIGENCE

        12.     Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth herein.

        13.     At the aforesaid time and place, Defendant James Codie owed a duty to Plaintiff to, inter

alia, keep a proper lookout, maintain control of the tractor-trailer, and not to change lanes or begin a

turn without first ensuring it was safe to do so.

        14.     Defendant breached his duties to Plaintiff by failing to keep a proper lookout, failing to

maintain control of the tractor-trailer, and by changing lanes without first ensuring it was safe to do so.

        15.     As a proximate consequence of the negligence of Defendant, Plaintiff was injured and

damaged as set forth below, herein.

                  IV. COUNT TWO – WANTONNESS / RECKLESSNESS

        16.     Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth herein.
                                              DOCUMENT 2
           Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 9 of 42




          17.   At the aforesaid time and place, Defendant operated the tractor-trailer vehicle, inter alia,

at an unsafe speed, with no regard for the presence of other motorists and with conscious disregard for

the safety of others.

          18.   As a proximate consequence of the wantonness and/or recklessness of the Defendant,

Mr. Miles was injured and damaged as set forth below.



                          V. COUNT THREE – RESPONDEAT SUPERIOR

          20.   Plaintiff re-alleges all preceding paragraphs of this Complaint as if fully set forth

herein.

          21.   At the time and place of the incident made the basis of this suit, Defendant Codie was

operating a commercial motor vehicle in the line and scope of his employment for Defendant Paschall

Truck Lines, Inc. As such, Defendant Paschall Truck Lines, Inc. was the master or principal of

Defendant Codie and is vicariously liable for his actions. Said negligent and/or wanton conduct was a

proximate cause of the Plaintiff’s injuries and damages described below.

                VI. COUNT FOUR– NEGLIGENT/WANTON HIRING, TRAINING,
                          SUPERVISION AND RETENTION

          22.   Plaintiff re-alleges all preceding paragraphs of this Complaint as if fully set forth

herein.

          23.   At the time of the occasion made the basis of this lawsuit, and for some time prior

thereto, Defendant Paschall Truck Lines, Inc. was responsible for the hiring, training, supervising, and

retention of Defendant Codie. Defendant Paschall Truck Lines, Inc. negligently and/or wantonly failed

to hire, train, supervise, and retain Defendant Codie. Said negligent and/or wanton conduct was a

proximate cause of the Plaintiff’s injuries and damages described below.



                  VII. COUNT FIVE – NEGLIGENT/WANTON ENTRUSTMENT
                                             DOCUMENT 2
          Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 10 of 42




          24.   Plaintiff re-alleges all preceding paragraphs of this Complaint as if fully set forth

herein.

          25.   At the time of the accident made the basis of this Complaint, Defendant Paschall

Truck Lines, Inc. was the owner of, and had the right of control over the use of the commercial

vehicle driven by Defendant Codie. Defendant Paschall Truck Lines, Inc. negligently and/or

wantonly entrusted said vehicle to Defendant Codie, who negligently and/or wantonly operated said

vehicle injuring the Plaintiff. Said negligent and/or wanton conduct was a proximate cause of the

Plaintiff’s injuries and damages described below.

                                         VIII. DAMAGES

          26.   As a proximate consequence of Defendant’s negligence and wantonness, Plaintiff was

injured, harmed and damaged as follows:

                (a)     He suffered injuries to his neck, back, shoulders, and wrist;

                (b)     He has experienced and continues to experience mental anguish and is
                        reasonably certain to experience mental anguish in the future;

                (c)     He was permanently injured, disfigured and damaged;

                (d)     He caused to incur personal injury medical expenses for treatment from
                        various doctors, physicians, and hospitals;

                (e)     He was caused to incur out-of-pocket medical expenses;

                (f)     He is reasonably certain to incur personal injury medical expenses in the
                        future;

                (g)     He caused to suffer both past and future lost wages, loss of income, loss of
                        earnings capacity, and lost employment benefits; and

                (h)     He suffered aggravations of pre-existing condition(s).



                                                IX. JURY DEMAND

          27.   Plaintiff requests a trial by struck jury.
                                              DOCUMENT 2
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 11 of 42




        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against Defendants

for general and compensatory damages that the court may determine, together with interest from the

date of the injury plus the costs of this action. Further, Plaintiff requests that the jury selected to hear

this case render a verdict against each Defendant and award punitive damages to Plaintiff in an amount

which will adequately reflect the enormity of the Defendants’ wrongful acts and/or omissions and

which will effectively prevent other similar wrongful acts/omissions.



                                                          Respectfully submitted,

                                                          /s/ Stephanie Emens Balzli
                                                          Stephanie Emens Balzli (EME008)
                                                          Attorney for Plaintiff
OF COUNSEL:
Shunnarah Personal Injury Lawyers
2900 1st Avenue South
Birmingham, AL 35233
P: (205) 983-8150
F: (205) 983-8450
E: SBalzli@asilpc.com


Plaintiff’s Address:
Charles Miles
c/o Stephanie Emens Balzli
Shunnarah Injury Lawyers, P.C.
2900 1st Avenue South
Birmingham, Alabama 35233
                                           DOCUMENT 2
       Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 12 of 42




       REQUEST FOR SERVICE BY CERTIFIED MAIL BY CLERK

       Pursuant to ARCP 4.1 and 4.2, Plaintiff requests that the Clerk direct service of the foregoing

“Summons and Complaint” by certified mail, addressed as follows:

Paschall Truck Lines, Inc.
3443 HIGHWAY 641 SOUTH
MURRAY, KY 42071

James Codie
1103 Proctor Street
Durham, NC 27707



                                              /s/ Stephanie Emens Balzli
                                              ___________________________________
                                              OF COUNSEL
                                            DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 PageELECTRONICALLY
                                                                1310/1/2020    FILED
                                                                   of 42 2:05 PM
                                                                                   01-CV-2020-903403.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK

             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

CHARLES D. MILES, an individual;                   )   JURY TRIAL IS REQUESTED
                                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   CASE NO.: CV-2020-___________
                                                   )
PASCHALL TRUCK LINES, INC. a                       )
corporation;                                       )
JAMES HARTENSE CODIE, an                           )
individual;                                        )
                                                   )
        Defendants.                                )


PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION TO
                DEFENDANT PASCHALL TRUCK LINES, INC.

        COMES NOW the Plaintiff, and hereby serves the following Consolidated Interrogatories and

Requests for Production to Defendant PASCHALL TRUCK LINES, INC. to be answered in

accordance with the Alabama Rules of Civil Procedure:

                                          DEFINITIONS

        The following words, when used in these Interrogatories, unless otherwise indicated, shall

mean:

        A.      The terms “You” and “Your” refer to the Defendant, Paschall Truck Lines, Inc. and to
                its present or former agents, attorneys, representatives and other persons who have
                acted or purported to act on its behalf pursuant to contract or otherwise in any of the
                matters covered by these interrogatories and request for production, whether or not it
                is contended that such entity or person had authority to act on behalf thereof.

        B.      The term “incident” refers to the May 18, 2019 motor vehicle collision that is the
                basis of Plaintiff’s Complaint;

        C.      The term “Your Driver” or “the truck driver” shall refer to James Hartense
                Codie, the person that was driving the subject tractor-trailer involved in the
                incident;
                                                 1
                                  DOCUMENT 3
Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 14 of 42




D.   The term “subject tractor-trailer” refers to the tractor-trailer that was involved
     in the incident;

E.   “Communication” means any oral or written exchange of words, thoughts or ideas
     with another person(s), whether person-to-person, in a group, in a meeting, by
     telephone, letter, telefax, electronic mail, or otherwise, and including without
     limitation any printed, typed, handwritten or other readable document and any tape
     recording, correspondence, memorandum, report, contract, diary, log book, minutes,
     notes, study, survey and/or forecast.

F.   The “Document” or “Documents” shall have their customary broad meanings and
     shall include, without limitation, all originals, copies and drafts of all written,
     typewritten, recorded, transcribed, printed, taped, photographic or graphic material,
     however produced or reproduced, whether sent or received, or neither, including but
     not limited to, all books, pamphlets, articles, newspapers, press releases, magazines,
     booklets, circulars, handbooks, manuals, periodicals, letters, memoranda, files,
     envelopes, notices, instructions, reports, financial reports, records, studies,
     transcripts, diaries (formal or informal), audited and un-audited financial statements,
     working papers, questionnaires, notes, notations, charts, lists, comparisons,
     telegrams, cables, telex messages, communications (including intra-corporate
     communications, and reports, notes, notations and memoranda of, or relating to,
     telephone conversations and conferences), minutes, transcriptions, correspondence,
     agreements, graphs, tabulations, analyses, evaluations, tests, projections, opinions or
     reports, statements, summaries, desk calendars, appointment books, telephone logs,
     telephone bills, surveys, indices, tapes, computer inputs or outputs, computer
     memory, computer disks, electronic mail, microfilm, magnetic tapes, photographs,
     installation guides and instruction material within your possession, custody or
     control. Different versions of the same documents, including but not limited to, drafts
     or documents with handwritten notations or marks not found in the original or other
     copies or different documents.

G.   “Person” means any natural person as well as any firm, partnership, proprietorship,
     association, institution, joint venture, corporation, government entity, administrative
     agency, professional association and any other organization.

H.   “Identify,” when used in reference to a natural person, means to provide that person's
     name, last known home and business addresses, last known home and business
     telephone numbers, present employer and job title.

I.   “Identify,” when used in reference to a person that is a corporation, partnership,
     proprietorship, association, business, or other such group, means to provide the
     person's full name, address, telephone number, form of organization and a
     description of its business activities.

                                         2
                                             DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 15 of 42




        J.      “Identify,” when used in reference to a document, means to provide a brief
                description of the document including its date, author, addressee, number of
                recipients, forum (that is, letter, invoice, blueprint, etc.), subject matter, length, and
                the present custody of each copy of the document having notations unique to such
                copy.

        K.      “Identify,” when used in reference to an oral communication, means to state the date
                of the communication and the place or places where the communication occurred,
                and to identify each person who took part or heard the communication, to provide a
                description of the subject matter of the communication, and to identify each
                document that refers or relates to or evidences the communication.

        L.      “Date” refers to the exact day, month, and year, if known, or, if not known, best
                approximation including, as appropriate to the situation, relationship to the offense.

        M.      “Plaintiff” shall refer to Charles Miles, and any present or former agents, attorneys,
                representatives and all other persons who have acted or purported to act on his behalf
                pursuant to contract or otherwise in any of the materials covered by these
                interrogatories and requests for production, whether or not it is contended that such
                entity or person had authority to act on behalf thereof.

        N.      PRIVILEGE LOG: For each and every requested document that is claimed to be
                privileged: (i) identify the document by date, author, addressor and addressee; (ii)
                identify the person who presently has custody, control or possession of the original and
                all copies thereof; (iii) state specifically each and every ground on which the claim of
                privilege is based; (iv) identify each person (by name, address, employer, job
                description or position at present) who received, or had access in the ordinary course of
                business to, the original and/or any copy of the document from the time the document
                was originated until the present.

                                       INTERROGATORIES

       1.     Have you been named properly in Plaintiff’s Complaint? If not, please identify your
proper designation and whether you are a common carrier, contract carrier, or private carrier.

        2.      Are you owned by or a subsidiary of another company, entity or person? If so, please
identify the other company, entity or person.

        3.      Identify the name, address and phone number of each person who has knowledge of the
incident.

        4.      Identify the name and address of every person from whom you, or anyone on your
behalf, has obtained a statement, either oral or in writing, concerning the facts of the incident. (NOTE:
this request does not seek the substance of each such communication and therefore does not call for

                                                    3
                                            DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 16 of 42




privileged or otherwise protected information).

        5.      Set forth the names and addresses of all insurance companies which have liability
insurance coverage for the truck and/or tractor and/or trailer and/or tanker involved in the incident,
setting forth the number or numbers of the policies involved, the amount or amounts of liability
coverage provided in each policy, and stating whether such insurance policies contain the MCS-90
endorsements or equivalent endorsements required by law.

        6.    Who was the owner of the tractor/truck/tanker involved in the incident? If you were
not the owner of the tractor, state whether same was operated by your company under lease and
provide the name, address, and telephone number of the lessor.

        7.    Fully identify and describe the trailer, by stating the year of manufacture,
manufacturer, model and configuration. If you were not the owner of the trailer, state whether same
was used by your company under lease and provide the name, address, and telephone number of the
lessor.

         8.     Is the driver of the tractor trailer involved in the incident your regular employee? If
so, state the date that employment began and whether he is still in your employ.

        9.      State whether you have retained a driver qualification file in your company offices for
the driver of the vehicle involved in the incident. If so, list each of the documents in that file.

        10.    State whether you have knowledge of any traffic violations committed by the driver
either while in your employ or in prior employment. If so, state all information you have in that
regard.

         11.    State whether you have knowledge of any hours of service violations committed by
the driver either while in your employ or in prior employment. If so, state all information you have
in that regard.

        12.     State whether any disciplinary action was taken either by you or a company union
against the driver as a result of his or her driving on the date of the incident from which this lawsuit
arose. If not, state whether any was considered, and if the driver's actions and/or inactions were
reviewed by any person(s), providing the details thereof.

       13.     Do you have a safety director? If so, state his or her full name and any and all titles.

       14.      State the place of origin and the place of destination of the truck involved in the
incident, including in your answer the exact time when the truck left its place of origin and what the
scheduled arrival time was at the place of destination.

        15.    Identify the location of the last pickup or delivery made by the driver prior to the
subject incident, providing the exact name and address of each location with the date and time of
pickup or delivery.
                                                   4
                                              DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 17 of 42




       16.      State whether the truck/trailer was transporting a load of cargo at the time of the
incident and if so, identify the load carried inside the trailer at the time of the incident, and state the
intended destination, including the name and address of the intended delivery location, the scheduled
delivery time and date, and the names, addresses and telephone numbers of the shipper(s) and the
names, addresses and telephone numbers of the consignee(s).

        17.     State whether the truck and/or the trailer underwent any repairs during the trip. If so,
state the nature of the repairs and the names, addresses and telephone numbers of the repair facilities.

       18.     Does your company retain possession of repair and warranty invoices and bills
covering the history of the truck/trailer? If not, who does?

       19.    Does the truck involved in the incident have an on-board computer, log auditing
software and/or log auditing device? If so, identify all such computers, software, devices, disks,
computer tapes and other written materials generated and/or used during the trip. Are these items in
your company's possession?

         20.     Please set forth in detail the driver training program of the Defendants as of the date
of the incident, including requirements relating to onboard driver training, safety training, seminars,
defensive driving courses, hours of service, safety meetings, probationary periods, etc. together with
each and every revision or modification to date, including the date of each such revision or
modification and the substance of each such revision or modification.

        21.     Have you ever been notified by the truck driver of a conviction(s) or suspension(s) for
violating a state or local law relating to motor vehicle traffic control? (pursuant to 49 CFR 383.31)

      22.      Has the truck driver ever been disqualified from driving a truck when in your
employ? If so, when and under what circumstances?

        23.     Please set forth a 10 year complete driving record of the driver, including a list of all
incidents and violations and citations of state or federal laws or regulations, setting forth the date of
each incident or citation, brief description of each incident and/or nature of each citation or violation,
state of violation or citation, specifically to include a narrative summary of all of the information
requested.

        24.      Please set forth in detail the driver hiring requirements of the Defendants beginning
three (3) years prior to the incident and up to present, including requirements relating to experience,
training, prior incidents, prior violations, etc., together with each and every revision or modification
to date, including the date of each such revision or modification and the substance of each such
revision or modification.

       25.     State whether the truck/tractor/trailer/rig involved in the collision was equipped with
any type of on-board recording device. If so, state the type of device, what information was
recorded, and for what periods of time.

                                                    5
                                            DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 18 of 42




        26.     Were any investigative or other reports prepared, compiled, submitted, or made by
you or on your behalf in the regular course of business or in preparation for litigation, as a result of
the incident in question.

        27.     Identify the date on which the driver was hired, the identity of the person who hired
the driver, the identity of the driver's supervisor and the terms of any written or oral contract of
employment or other contract between the driver and his employer.

        28.     Identify all cellular telephone companies for which the driver had a phone on the date
of the incident. Additionally, please identify all such phone numbers associated with any cellular
telephone referenced above.

       29.    State whether the truck/tractor/trailer/rig involved in the collision was equipped with
the QUALCOMM OMNITRAX system or any other type of satellite tracking system. If so, list the
records in your possession of the truck’s activities which were generated by the QUALCOMM
system.

       30.     What data was retrieved from the subject tractor-trailer following the incident? For
each type of data, please state:
               a.      Names of all persons present during the retrieval
               b.      Description of data downloaded – i.e. source, method of retrieval, and
                   method of storage


                                REQUESTS FOR PRODUCTION

       Please produce:

       1.      The entire personnel file of Your Driver.

       2.      The entire human resources file of Your Driver.

        3.     Your Driver’s employment application and any notes or documentation regarding his
interview for employment.

        4.      The entire driver qualification file or any file regarding any investigation into the
qualifications of Your Driver before he was hired or retained.

       5.     Reports received or generated regarding Your Driver’s safety record before and after
he was hired.

       6.      Your Driver’s driving record secured by you before he was hired.

       7.      All documents regarding Your Driver’s employment history.
                                             6
                                             DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 19 of 42




        8.      Any and all cellular and telephone records, including bills of Your Driver, for the date
of the incident and seven (7) days prior and seven (7) days after.

       9.      All medical documentation in your possession regarding Your Driver’s health,
including but not limited to: physicals, drug testing, vision testing, etc.

        10.     All long form DOT physicals of Your Driver.

        11.     A copy of Your Driver’s license.

         12. The entire drug and alcohol file of Your Driver including, but not limited to, pre-
employment, post-incident, random, reasonable suspicion and return to duty drug and alcohol testing
results.

       13.    Any and all records of health insurance claims, disability claims, sickness or doctors’
excuses or the entire medical records chart of the Your Driver for three (3) years prior to the
incident.

        14.     All records regarding Your Driver for the seven (7) days prior to the incident and for
the day of the incident, which documents you are required to retain under 49 C.F.R. §395.8 (k) and
subsequent DOT guidance and interpretation of “supporting documents”:

       15.      All documents prepared during the regular course of business as a result of the
incident.

       16.      All photographs of any of the vehicles involved in the incident and the scene of the
incident.

        17.     All photographs that have any relevancy pertaining to this action.

        18.     All video surveillance and/or photographic imaging of the Plaintiff.

        19.     The employee handbook and/or driver’s manual issued to Your Driver.

       20.     All safety manuals and driver manuals in effect at the time of the incident, including
any rules or guidelines pertaining to right turns.

      21.      All insurance policies including liability, general liability, excess umbrella that will or
may pertain to the subject loss.

        22.     All witness statements.


                                                    7
                                              DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 20 of 42




        23.     All documents received pursuant to subpoenas.

       24.      Copies of any treatise, standards in the industry, legal authority, rule, case, statute or
code that will be relied upon in the defense of this case.

        25.     All materials that you plan to use as evidence at trial.

        26.      The Permanent Unit File or its equivalent including, but not limited to, records
relating to the repairs, maintenance, and costs for the vehicle involved in the incident.

        27.     All leases pertaining to the subject tractor-trailer, if any, as well as any contracts with
lessors including contracts of indemnity.

        28.     Any and all DOT and State inspections of the vehicle involved in the incident for the
year of the incident and one (1) year prior.

       29.    Copies of any and all satellite communications and e-mail for the day of the incident
and seven (7) days prior, as well as all recorded ECM data with reference to all data available,
including:

                a.      trip distance;
                b.      total vehicle driving time;
                c.      load factor;
                d.      vehicle speed limit;
                e.      maximum vehicle speed recorded;
                f.      number of hard brake incidents;
                g.      current engine speed (rpm);
                h.      maximum and minimum cruise speed limits;
                i.      total vehicle driving distance;
                j.      fuel consumption (gal./hr.);
                k.      idle time;
                l.      engine governed speed;
                m.      maximum engine speed recorded;
                n.      current throttle position;
                o.      brake switch status (on/off);
                p.      odometer;
                q.      trip driving time;
                r.      overall fuel economy (MPG);
                s.      average driving speed;
                t.      number of engine overspeeds;
                u.      number of vehicle overspeeds;
                v.      current vehicle speed (MPH);
                w.      clutch switch status (on/off); and

                                                    8
                                              DOCUMENT 3
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 21 of 42




               x.      clock.

       30.     Copies of any and all printouts and copies of any and all electronic files of data for
any vehicle involved in the incident including but not limited to the following sources:

       a.      Electronic Control Module (ECM)
       b.      Airbag Control Module (ACM)
       c.      Powertrain Control Module (PCM)
       d.      Roll Over Sensor (ROS)
       e.      Event Data Recorder or any device or function in either vehicle that records any
               vehicle or occupant based data

       31.     Regarding any person whom you expect to call as an expert witness at trial, please
provide the following:

               a.      All notes, correspondence, bills, invoices, diagrams, photographs, x-rays or
               other documents prepared or reviewed by each person whom you expect to call as an
               expert witness at trial.

               b.     All written reports of each person whom you expect to call as an expert
               witness at trial, including any drafts.

              c.      All documents upon which any expert witness you intend to call at trial relied
       to form an opinion.

               d.     All invoices generated by expert witnesses for performing all expert witness
       services to Defendants, including but not limited to, the fees for the medical examination, the
       records review, the pretrial preparation, any telephone conference, any trial testimony
       anticipated and any other fee paid by the Defendants for expert fees.

              e.     Any and all correspondence exchanged between counsel for this Defendant
       and any expert.

               f.      Any expert’s current fee schedule.

                g.      The most recent resume or curriculum vitae of each expert whom you expect
       to call as an expert witness at trial, including a list of that expert’s prior cases in the last three
       years.




                                                     9
                               DOCUMENT 3
     Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 22 of 42




                                         Respectfully Submitted,



                                         /s/ Stephanie Emens Balzli
                                         Stephanie Emens Balzli (EME008)
                                         Attorney for Plaintiff

OF COUNSEL:
SHUNNARAH INJURY ATTORNEYS, PC
2900 First Avenue South
Birmingham, AL 35233
Phone: (205) 983-8150
Fax: (205) 983-8450
sbalzli@asilpc.com



          TO BE SERVED WITH SUMMONS AND COMPLAINT




                                    10
                                            DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 PageELECTRONICALLY
                                                                2310/1/2020    FILED
                                                                   of 42 2:05 PM
                                                                                   01-CV-2020-903403.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK

             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

CHARLES D. MILES, an individual;                   )   JURY TRIAL IS REQUESTED
                                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   CASE NO.: CV-2020-___________
                                                   )
PASCHALL TRUCK LINES, INC. a                       )
corporation;                                       )
JAMES HARTENSE CODIE, an                           )
individual;                                        )
                                                   )
        Defendants.                                )

PLAINTIFFS’ FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION TO
                  DEFENDANT JAMES HARTENSE CODIE

        COMES NOW the Plaintiff, and hereby serves the following Consolidated Interrogatories and

Requests for Production to Defendant, JAMES HARTENSE CODIE, to be answered in accordance

with the Alabama Rules of Civil Procedure:

                                          DEFINITIONS

        The following words, when used in these Interrogatories, unless otherwise indicated, shall

mean:

        A.      The terms “You” and “Your” refer to the Defendant, James Hartense Codie, and to
                his present or former agents, attorneys, representatives and other persons who have
                acted or purported to act on his behalf pursuant to contract or otherwise in any of the
                matters covered by these interrogatories and request for production, whether or not it
                is contended that such entity or person had authority to act on behalf thereof.

        B.      The term “incident” refers to the May 18, 2019 motor vehicle incident that is the
                basis of Plaintiff’s Complaint;

        C.      “Communication” means any oral or written exchange of words, thoughts or ideas
                with another person(s), whether person-to-person, in a group, in a meeting, by
                telephone, letter, telefax, electronic mail, or otherwise, and including without
                limitation any printed, typed, handwritten or other readable document and any tape
                                                  1
                                  DOCUMENT 4
Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 24 of 42




     recording, correspondence, memorandum, report, contract, diary, log book, minutes,
     notes, study, survey and/or forecast.

D.   The “Document” or “Documents” shall have their customary broad meanings and
     shall include, without limitation, all originals, copies and drafts of all written,
     typewritten, recorded, transcribed, printed, taped, photographic or graphic material,
     however produced or reproduced, whether sent or received, or neither, including but
     not limited to, all books, pamphlets, articles, newspapers, press releases, magazines,
     booklets, circulars, handbooks, manuals, periodicals, letters, memoranda, files,
     envelopes, notices, instructions, reports, financial reports, records, studies,
     transcripts, diaries (formal or informal), audited and un-audited financial statements,
     working papers, questionnaires, notes, notations, charts, lists, comparisons,
     telegrams, cables, telex messages, communications (including intra-corporate
     communications, and reports, notes, notations and memoranda of, or relating to,
     telephone conversations and conferences), minutes, transcriptions, correspondence,
     agreements, graphs, tabulations, analyses, evaluations, tests, projections, opinions or
     reports, statements, summaries, desk calendars, appointment books, telephone logs,
     telephone bills, surveys, indices, tapes, computer inputs or outputs, computer
     memory, computer disks, electronic mail, microfilm, magnetic tapes, photographs,
     installation guides and instruction material within your possession, custody or
     control. Different versions of the same documents, including but not limited to, drafts
     or documents with handwritten notations or marks not found in the original or other
     copies or different documents.

E.   “Person” means any natural person as well as any firm, partnership, proprietorship,
     association, institution, joint venture, corporation, government entity, administrative
     agency, professional association and any other organization.

F.   “Identify,” when used in reference to a natural person, means to provide that person's
     name, last known home and business addresses, last known home and business
     telephone numbers, present employer and job title.

G.   “Identify,” when used in reference to a person that is a corporation, partnership,
     proprietorship, association, business, or other such group, means to provide the
     person's full name, address, telephone number, form of organization and a
     description of its business activities.

H.   “Identify,” when used in reference to a document, means to provide a brief
     description of the document including its date, author, addressee, number of
     recipients, forum (that is, letter, invoice, blueprint, etc.), subject matter, length, and
     the present custody of each copy of the document having notations unique to such
     copy.

I.   “Identify,” when used in reference to an oral communication, means to state the date
                                         2
                                           DOCUMENT 4
       Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 25 of 42




              of the communication and the place or places where the communication occurred,
              and to identify each person who took part or heard the communication, to provide a
              description of the subject matter of the communication, and to identify each
              document that refers or relates to or evidences the communication.

       J.     “Date” refers to the exact day, month, and year, if known, or, if not known, best
              approximation including, as appropriate to the situation, relationship to the offense.

       K.     “Plaintiff” shall refer to Charles Miles and any present or former agents, attorneys,
              representatives and all other persons who have acted or purported to act on his behalf
              pursuant to contract or otherwise in any of the materials covered by these
              interrogatories and requests for production, whether or not it is contended that such
              entity or person had authority to act on behalf thereof.

       L.     PRIVILEGE LOG: For each and every requested document that is claimed to be
              privileged: (i) identify the document by date, author, addressor and addressee; (ii)
              identify the person who presently has custody, control or possession of the original and
              all copies thereof; (iii) state specifically each and every ground on which the claim of
              privilege is based; (iv) identify each person (by name, address, employer, job
              description or position at present) who received, or had access in the ordinary course of
              business to, the original and/or any copy of the document from the time the document
              was originated until the present.

                                     INTERROGATORIES

       1.     Provide the following background information:

              a.      Name:
              b.      Other names you have gone by:
              c.      Residence address:
              d.      All states you have lived in besides Alabama, and dates of residence:
              e.      Date of Birth:
              f.      SSN:
              g.      Driver’s License Number:
              h.      States in which you have held a DL or CDL and the issue date for each
                      license:

        2.    List every family member or relative that you have, or your spouse has, living in
Jefferson County where this action is pending, including in your answer each such person’s name,
address, employer and nature of relation.

       3.     For each employer in the past ten years, state the following:

              a.      Name of Employer
                                                 3
                                            DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 26 of 42




               b.      Address
               c.      Position(s) Held
               d.      Dates of employment
               e.      Reason for Leaving

       4.       Identify all of your commercial driving licenses including endorsements (for example,
double/triple trailers endorsements; passenger endorsement; tank vehicle endorsement; hazardous
materials endorsement).

       5.      As to your position with Paschall Truck Lines, Inc., provide the following:

               a.      What was your status on the date of the incident? (employed company driver,
                       leased driver, etc.)
               b.      Explain how you were paid (by the hour, salary, by the load/mile, etc)
               c.      Identify and explain all instances when you were disciplined, counseled,
                       reprimanded, written up, or had any negative employment action taken
                       against you;
               d.      If you have been terminated, explain when and why you were terminated.

        6.     Please state whether you or anyone on your behalf prepared a written report of the
incident for your employer and, if so, state the date of such report and the names, addresses and
representative capacities of all persons presently having possession of the original and copies of such
report.

        7.      If you have been arrested, charged, warned and/or cited for any violation of any
ordinance, law and/or regulation in the past fifteen years, for each violation identify the charge,
jurisdiction, date, and disposition. This includes all traffic violations, licensing violations,
vehicle and/or driver inspection violations, and all violations of any criminal code and law.

        8.      Have you ever been convicted, plead guilty or no contest to, or forfeited bond as to
any of the following offenses:

               a.      a felony involving the use of a commercial motor vehicle;

               b.      leaving the scene of an accident involving a commercial vehicle;

               c.      driving a commercial vehicle while under the influence of alcohol where
                       your blood alcohol concentration was 0.04 percent or more, or driving with
                       an unlawful alcohol concentration, or driving under the influence of alcohol
                       as prescribed by state law;

               d.      refusing to undergo such testing as is required by any state or jurisdiction; or


                                                  4
                                              DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 27 of 42




                e.      driving a commercial vehicle while under the influence of a controlled
                        substance?

       9.     Have you ever received an out of service order? If so, please explain the
circumstances and where you were employed at the time.

        10.     Have you had any medical condition in the past ten years that could affect your
ability to operate a motor vehicle (including but not limited to any condition affecting vision,
hearing, blood pressure, nervous system, endocrine system, motor skills, sensory abilities, etc.)? If
so, describe in detail each condition, who has treated you for the condition, and the nature and dates
of these treatments.

        11.     State whether or not you consumed any alcoholic beverages, prescription drugs, non-
prescription drugs, or medications within twelve (12) hours prior to the incident and if so, state the type
of beverage or drug consumed, when and where you consumed it and the amount/quantity consumed.

        12.   State the name and address of each person accompanying you at the time of the incident,
including anyone that may have been following/leading you in a separate vehicle to a common
destination.

       13.     Describe with particularity exactly what occurred in the five minutes leading up to,
and including, the incident.

        14.      Describe in detail any and all conversations that took place between you and the
Plaintiff, and/or anyone else at the incident site.

        15.    Aside from conversations between persons, state whether you overheard any unilateral
statements, exclamations, declarations, etc., made by the Plaintiff and/or anyone else at the incident site,
including in your answer the name of the person that made the statement and the substance of it.

        16.     Identify the name, address and phone number of each person who has knowledge of the
incident.

        17.     Identify the name and address of every person from whom you, or anyone on your
behalf, has obtained a statement, either oral or in writing, concerning the facts of the incident. (NOTE:
this request does not seek the substance of each such communication and therefore does not call for
privileged or otherwise protected information).

         18.    Did you take any photographs of the vehicles, scene, roadway and/or persons involved
in the incident? If so, please identify the device used to take such photographs and generally describe
what was photographed.

       19.      Do you contend that some mechanical failure or defect in the vehicle or on the road
contributed to the incident? If so, please describe the failure/defect.

                                                     5
                                             DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 28 of 42




        20.    Do you contend that you have a medical condition that contributed to this incident? If
so, please identify the condition and describe in detail the way in which same contributed to the
incident.

        21.     If you sought medical treatment within one week (seven days) of the incident, please
identify the name and address of the treatment provider and the dates of treatment.

        22.     Identify all other traffic incidents you have been in while operating a commercial motor
vehicle, specifying the date, location, parties involved, whether you were at fault and whether you
were injured.

         23.      State the name, address and phone number of each person you expect to call as a witness
at the trial of this case.

        24.     State whether you expect to call any expert witness at the trial of this case and, if so,
identify his/her name and address, education, experience and qualifications, the subject matter upon
which each such expert is expected to testify, the substance of the facts and opinions to which the expert
is expected to testify and a summary of the grounds for each opinion.

        25.      State whether you owned or otherwise possessed a mobile phone device at the time of
the incident. If so, please identify the name of the owner of the device, the number and the
cellular/digital provider.

        26.     Do you contend the Plaintiff did anything to cause or contribute to the accident made
the basis of this lawsuit?

       27.      Have you ever been a party to a lawsuit (either as a plaintiff or as a defendant)? If
your answer is in the affirmative, please identify the style, civil action number, venue and brief
description of the nature of the suit.

         28. Identify each person with whom you communicated in any way regarding the Subject
Incident at any time and provide the details of when, why, where, and for what purpose these
communications occurred. Communications for which you assert a privilege should be identified on
a privilege log.

          29. For the time period starting 48 hours before the Subject Incident and ending 48 hours
after the Subject Incident, identify and explain all communications of any kind (in person, on phone,
text message, e-mail, Qualcomm, other) between you and anyone acting for or on behalf of Paschall
Truck Lines, Inc., anyone acting for or on behalf of any insurance company, and/or anyone else for
any purpose. Communications for which you assert a privilege should be identified on a privilege
log.

         30.    Identify all training you have received in connection with operating a commercial
                                                    6
                                           DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 29 of 42




motor vehicle, including courses taken to obtain your Commercial Driver’s License (CDL) and
training received since obtaining your CDL.

        31. Describe in detail all training and education (including on the job training) provided
to you by or on behalf of Paschall Truck Lines, Inc. at any time and in any way related to the
operation of a commercial motor vehicle.

        32. List any factual errors you contend are contained in the police report of the Subject
Incident. For each such alleged error, state the facts upon which you rely to support your contention
and identify any persons and documents that support your contention.

        33. Was your truck equipped with any dashcam or other video recording device? If so,
please describe the device and whether footage of this incident was captured.



                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       Please produce true and correct copies of the following:

      1.     All accident and/or incident reports concerning the accident, in addition to any and all
documentation of the surrounding events.

       2.      All supplements and/or revisions to the accident report.

       3.      All diagrams of the accident scene.

       4.      Video recording of the accident, if any.

       5.      Surveillance video of the Plaintiff.

       6.      Photographs of the accident scene and/or roadway.

       7.      Photographs of the Plaintiffs’ vehicle.

       8.      Photographs of the Defendant’s vehicle.

       9.      Photographs of all other vehicles involved in the accident.

       10.     Photographs of the Plaintiff.

       11.     Statements obtained from the Plaintiff.


                                                 7
                                             DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 30 of 42




       12.     Statements obtained from the Defendant.

       13.     Statements obtained from any and all witnesses.

       14.     All expert reports prepared in connection with this case.

       15.     Entire file of all experts that you intend to call to testify at the trial of this case.

        16.    Current curriculum vitae of all experts that you intend to call to testify at the trial of
this case.

       17.     A list of each case in which your expert has rendered an opinion or given sworn
testimony in the past ten (10) years.

       18.    All policies of insurance which will, or may, provide liability coverage to you in
connection with the occurrence made the basis of this suit.

      19.     Any and all documents, including, but not limited to driver’s log books, that reflect or
document any and all of your driving/hours of service for January 2019 and six months prior thereto.

       20.     All umbrella policies that were in effect on the date of the accident, including
declarations pages.

      21.     All reservation of rights letters from insurers pertaining to some or all of the claims
made against you in the subject litigation.

        22.     All coverage denial letters from insurers pertaining to some or all of the claims made
against you in the subject litigation.

       23.     All materials received pursuant to subpoena.

       24.     All of the Plaintiff’s medical records obtained pursuant to subpoena or otherwise.

       25.     All written communications that you have had with any of the Plaintiff’s medical
providers.

       26.    All call records for all telephonic device(s) owned and/or utilized by you during the
48 hour period before and after the collision including, but not limited to, the following:

               a.      Records reflecting calls placed by you, and/or anyone acting on your behalf;

               b.      Records reflecting calls received or missed by you, and/or anyone acting on
                       your behalf.

                                                   8
                                           DOCUMENT 4
        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 31 of 42




       27.    All messaging records for all telephonic device(s) owned and/or utilized by you
during 48 hour period before and after the collision including, but not limited to, the following:

               a.      Records reflecting text and/or SMS messages sent by you, and/or anyone
                       acting on your behalf;

               b.      Records reflecting text and/or SMS messages received by you/your device
                       and/or anyone acting on your behalf.

        28.    If you sought medical treatment as a result of the accident, please produce true and
correct copies of all such medical records.

        29.    If you underwent toxicological testing following the accident, please produce true and
correct copies of all such test results.

         30.    All data you retrieved/downloaded from electronic control module(s) and/or event
data recorder(s) contained in the vehicle operated by you at the time of the accident in whatever form
it exists, whether electronic or documentary.

       31.     All data retrieved from communication and/or GPS tracking systems contained within
the vehicle operated by you at the time of the accident.



                                                      Respectfully Submitted,



                                                      /s/ Stephanie Emens Balzli
                                                      Stephanie Emens Balzli (EME008)
                                                      Attorney for Plaintiff

OF COUNSEL:
SHUNNARAH INJURY ATTORNEYS, PC
2900 First Avenue South
Birmingham, AL 35233
Phone: (205) 983-8150
Fax: (205) 983-8450
sbalzli@asilpc.com


        TO BE SERVED UPON DEFENDANT ALONG WITH THE COMPLAINT

                                                  9
            Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 32 of 42


                                      AlaFile E-Notice




                                                                        01-CV-2020-903403.00


To: STEPHANIE EMENS BALZLI
    sbalzli@asilpc.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
                                    01-CV-2020-903403.00

                     The following complaint was FILED on 10/1/2020 2:05:07 PM




    Notice Date:    10/1/2020 2:05:07 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
            Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 33 of 42


                                      AlaFile E-Notice




                                                                        01-CV-2020-903403.00


To: PASCHALL TRUCK LINES, INC.
    3443 HIGHWAY 641 SOUTH
    MURRAY, KY, 42071




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
                                    01-CV-2020-903403.00

                     The following complaint was FILED on 10/1/2020 2:05:07 PM




    Notice Date:    10/1/2020 2:05:07 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
            Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 34 of 42


                                      AlaFile E-Notice




                                                                        01-CV-2020-903403.00


To: JAMES HARTENSE CODIE
    1103 PROCTOR STREET
    DURHAM, NC, 27707




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                    CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
                                    01-CV-2020-903403.00

                     The following complaint was FILED on 10/1/2020 2:05:07 PM




    Notice Date:    10/1/2020 2:05:07 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                   Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 35 of 42

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903403.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
  NOTICE TO:       PASCHALL TRUCK LINES, INC., 3443 HIGHWAY 641 SOUTH, MURRAY, KY 42071

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  STEPHANIE EMENS BALZLI                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3626 Clairmont Avenue South, BIRMINGHAM, AL 35222                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of CHARLES D. MILES
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/01/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ STEPHANIE EMENS BALZLI
                                                                (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                   Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 36 of 42

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-903403.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
  NOTICE TO:       JAMES HARTENSE CODIE, 1103 PROCTOR STREET, DURHAM, NC 27707

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  STEPHANIE EMENS BALZLI                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3626 Clairmont Avenue South, BIRMINGHAM, AL 35222                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of CHARLES D. MILES
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/01/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ STEPHANIE EMENS BALZLI
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                  DOCUMENT
                                                  DOCUMENT 7
                                                           7

             Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 37 of 42


 AN>i

                                        NOTICE TO CLERK
  mm                            REQUIREMENTS FOR COMPLETING SERVICE BY
            FLORIDA                     CERTIFIED MAIL OR FIRST CLASS MAIL
  :V-




                          IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                           CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL


                                                                                01-CV-2020-903403.00

To:     CLERK BIRMINGHAM

        clerk.birmingham@alacourt.gov




TOTAL POSTAGE PAID: $27.70


Parties to be served by Certified Mail - Return Receipt Requested




Parties to be served by Certified Mail - Restricted Delivery - Return Receipt Requested

PASCHALL TRUCK LINES, INC.                                                      Postage: $13.85
3443 HIGHWAY 641 SOUTH
MURRAY, KY 42071




JAMES HARTENSE CODIE                                                            Postage: $13.85
1103 PROCTOR STREET
DURHAM, NC 27707




Parties to be served by First Class Mail
                                                         DOCUMENT 77
                                                         DOCUMENT

        Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 38 of 42




    !                                                                                                                                                   S

        SENDER: COMPLETE THIS SECTION                                     COMPLETE THIS SECTION ON DELIVERY


           Complete items 1,2, and 3.                                     A Signature

           Print your name and address on the reverse                                                                                      Agent
                                                                          X                                                                Addressee
           so that we can return the card to you.
           Attach this card to the back of the mailpiece,                 B. Received by (Printed Name)                           C. Date of Delivery

           or on the front if space permits.
        1 . Article Addressed to:                                         D. Is delivery address different from item 1?                    Yes
                                                                              If YES. enter delivery address below:                        No


              PASCHALL TRUCK LINES, INC                                                                     J*
              3443 HIGHWAY 641 SOUTH
              MURRAY. KY 42071                                                     /                                              ?///» 7
                                                                                                                                        3
                                                                                                                             O
                                                                     3. Service Type                                         priority Mai! Express®
                                                                          Adult Signature                                D Registered Mail™

              9590940252469154914235                                      Adult Signature Restricted Delivery
                                                                     & Certified Mali®
                                                                                                                         n Registered Mail Restricted
                                                                                                                             Delivery
                9590 9402 5246 9154 9142 35                          ' Certified Mai) Restricted Delivery                ^Return Receipt for
                                                                          Collect on Delivery                                Merchandise
        2, Articlp Nnmhtar /Transfer fmm seoaou tubal1               n Collect™ Delivery Restricted Delivery D Signature Confirmation™
                                                                                       ,!a,                                  Signature Confirmation
                7D20 ObHQ ODD! 15^3 3250                                               trial! Restricted Delivery            Restricted Delrveiy

I   ; PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                                    Domestic Return Receipt         ;




                                                  7D20   0b40              0001                   15=13       3250
                                                              -1-                             FB»
                                                                                                    ?
                                         J    » $ II" I=;           a »
                                                                    g £ £ S . . m
                                                                                   U     D to                 ?|§o<=
                                         2    8 il 51     *         « i § § f t S?                  1         al s m co
                                              8
                                                          I                                                   ?i3 do :TJ
                                         u

                                         o
                                              y I         £
                                                                      {$if > SO 3
                                                                      jjiSSi-                       »               Ho
                                         >
                                              % ?!                    Italia
                                                                                                        H     a° 12
                                         3         si                                                            == m        05
                                         JO
                                                   5                  Hi 111                            T| ii       o
                                                                                                                    goop
                                         Ol        ai                 I si
                                                                      S       -3
                                                                                                              n
                                                                                                              o     ^        CD
                                         z                            3
                                                   §
                                                                                              ~




                                                                                                              <           <
                                         i
                                         "                                                    ?         % $             > o
                                                                                                              O
                                         h                                                                              ©         3
                                         Z                                                                    s
                                                                                                              ra        3J
                                                                                                              tn        m
                                                                                                              ff|       O
                                         a                                                                    -1        m
                                         8                                                                    3
                                                                                                                        "O
                                         3
                                                                                                              SI        —1
                                         V
                                                                              I g
                                                                                 7
                                                                              § jjy
                                                                                3                         t
                                         °                                    3                               b
                                                                                                              Q
                                         -
                                         5
                                         a
                                         c

                                         CA
                                                                                                                                                                                        a
                                                                                                            III                                                                                              S
             Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 39 of 42




                                                                                                                                                                                                              s
                                                                                                                                           ti ^
                                                                                                                                                                .1            5                              ''I-
                                                                                                            Dqs                                                          £                                   £
                                                                                               Oc
                                                                                                                                                           1                                                I
                                                                                                                  o                                                                                         cc
                                                                                               5                              II ^
                                                                                                                              I2
                                                                                                                                                          I
                                                                                                                                                          odd
                                                                                                                                                                                                                             U.S. Postal Service™
                                                                                                                                                                                       Da
                                                                                                                           I
                                                                                                                                                                                                            c
                                                                                           o                                               sj                                                                                CERTIFIED MAIL® RECEIPT
                                                                                           %
                                                                                                                                                                                                            fi      rn
                                                                                           o                                                                                                                        IT       Domestic Mail Only
                                                                                           O
                                                                                                                            s                                                                                       OJ
                                                                                                                                                                                                                             For delivery information, visit our website at www.usps.conr .
                                                                                                                           ||
                                                                                                                                                                              III
                                                                                           Uj                                                                                                                       rn
                                                                                          v,
                                                                                          CO
                                                                                                             I                                                                                                      m                OFFICIAL                                          USE
                                                                                          S                  *                                                                                                      n" Certified Mail Fee
                                                                                                                              1
                                                                                          a
                                                                                          Uj
                                                                                                             I
                                                                                                             a
                                                                                                                          g-s
                                                                                                                                                 \p                           n                                     HI »
                                                                                                                                                                                                                         Extra Services & Fees (checkbox, add fee as appropriate)
                                                                                       o

                                                                                          3!
                                                                                          3                  £T
                                                                                                                          ig
                                                                                                                          J»S:
                                                                                                                                                    .8                        gg3ls                                 HI
                                                                                                                                                                                                                    a

                                                                                                                                                                                                                             Return Receipt (hardcopy)
                                                                                                                                                                                                                         D Return Receipt (electronic)
                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                   S                        Postmark
                                                                                                                                                                                                                    a         Certified Mail Restricted Delivery   $                          Here
                                                                                       O
                                                                                                    ^   X 00"             d                                                                         !                         Adult Signature Required             $
DOCUMENT 7




r-                                                                                                                                                                                                                  O
                                                                                                                                                                                                                              Adult Signature Restricted Delivery $
H                                                                                                                                                                         |Dpd rn
Z                                                                                                                                                                                                                   CD   Postage
                                                                                                                                                                                        J"                          J"
1                                                                                                                                                                                       ru
                                                                                                                                                                                        m
                                                                                                                                                                                                                    j] $
                                                                                                                                                                                                                    CD Total Postage"and
                                                                                                                                                                                                                                         Foes
U                                                                                                       S    n.                                                          co                                              $
                                                                                                                                                                                        rn
O                                                                                                                                                                        CM
Q
                                                                                     a
                                                                                     o
                                                                                                        fid I                                                                      i    tp
                                                                                                                                                                                                                    ru
                                                                                                                                                                                                                         Sent To
                                                                                                        ® S. E                        iy                              CM
                                                                                                                                                                      Tr               cn                           CD
                                                                                     K
                                                                                                                                      Q     H                                          H
                                                                                                                                                                                                                         smvBntfx&myofPGEdxfio:
                                                                                     O                                                                                                                              r-
                                                                                                                                        UJ
                                                                                                                                      O III                          O)
                                                                                                                                                                                                        §
                                                                                                                                                   95 0 4 2 6 1 8
                                                                                     Uj                                                                                                         l
                                                                                     CO                                               O                              T                                                   dSfjT3&»;2i)=W*'
                                                                                                                                                                                  .8 ^
                                                                                 x
                                                                                 l-£

                                                                                     £2         -lilt
                                                                                                I f ^ -sf-                            a « £
                                                                                                                                           CC
                                                                                                                                      UJ P £.                        cO
                                                                                                                                                                     o>
                                                                                                                                                                                       CD I g
                                                                                                                                                                                                                         PS Form 3800, April 2015 PSN 7530-02-C00-9047              See Reverse for Instructions
                                                                                                                                   ^
                                                                                                                                  IJJ
                                                                                                                                           o: N
                                                                                                                                           o
                                                                                                                                              CM                     CO
                                                                                                                                                                    o-
                                                                                                                                                                                       aii
                                                                                 til
                                                                                 >4
                                                                                 9.
                                                                                                "iff!
                                                                                                  a>
                                                                                                s 2? r pte
                                                                                                                      5

                                                                                                                                  I—
                                                                                                                                  a: F4?
                                                                                                                                  I1 0=o S
                                                                                                                                                                    CM
                                                                                                                                                                    LO
                                                                                                                                                                    CM

                                                                                                                                                                                       a h?
                                                                                                                                                                                       ^ 1°
                                                                                                                                                                                       U]
                                                                                 §                                                                                                                 >>
                                                                                                                                                                                                I ^3
                                                                                 o
                                                                                 o
                                                                                               J f i sl                                     J:

                                                                                                                                                                    o
                                                                                                                                                                    CT>
                                                                                                                                                                                       CD
                                                                                                                                                                                   a r-~
                                                                                IE
                                                                                Ul
                                                                                a
                                                                                              III fill       c        ®

                                                                                                                                 5 go:
                                                                                                                                 < S ZD
                                                                                                                                 ->     r- Q
                                                                                                                                                                    o
                                                                                                                                                                    CD
                                                                                                                                                                    in
                                                                                                                                                                              I
                                                                                                                                                                                   ru
                                                                                                                                                                                   CD 'ro       CO
                                                                                               o •§ ^ +2 °I S                                                                     r-
                                                                                2
                                                                                UJ         O £ 8 | fell                                                                       I
                                                                                                                                                                                            i
                                                                                                                                                                                                    §
                                                                                10
                                                                                                                  H                                                                             £
                                                                                                                                                                                                (0
                                                                                                                                                                                                a.
                                                                                                                    DOCUMENT 8
                                       Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 40 of 42


                                                                                                                                                    WtMil
                       MSI

                                                                                                                           k
I Complete items 1,2, and 3,
                                                                                                                                                                             Agent
I Print your name and address on the reverse                                                                              X|                                                 Addressee
        so that we can return the card to you,
                                                                                                                           B, Received by                         C, DstsofDeivery j

        or on the front if space permits,                                                           TH II,
  I           , n ..twini:: jtii !,; jiij|ir;^^iiii!.!ijil.ir,i;i|i: ii.ii.ii. nji piiiyfiii;:


1. Article Addressed to:
                                                                                                                               tf VES, enter dative^ address below;          QNo



                           LINES, INC.
                                                                             i       : 4 Wi*: : :   yte; ! .   .y




                                                                                                                                                  &
          3443 HIGHWAY 641 SOUTH
          MURRAY, KY4207I
                                                                                                                                 f                                       tk 7)
                                                                                                                                                                         f   #||   M




                                                                                                                         3, Service Type                      0 Priority Mail Sprees®
                                                                                                                         DAM Signature
                                                                                                                         0 AM Signelure Restricted Delety     0 IMA id MalfMcted
                                                                                                                         a Certified Maii®                      Delay
                                                                                                                                                             ^Return Receipt ft*
             9690940252469154914235                                                                                      Co3ectonDtfvery                       MenMse
                                                                                                                                                                                           tt ,
                                                                                                                                     Celery RestrictedDeiveiy DSifiaaCWtasW
2, ArticleHEiMr                                                                                                                                               OSgnatieeCoiMon

            7020 OWD 0001 1513 3350
                                                                                                                                                                f 'wl»                 I




                                                                                                                                                            Domestto Return Receipt
lSii;
                                          DOCUMENT
                                          DOCUMENT 8
                                                   8

               Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 41 of 42


                                                                     to |y                      Ml

                                                                   c*ra                  U
                                            476




'
      9590940252469154914235
     1510 m S2^ W m 35
                                                21
                                                                              USPS
                                                                           !< I No, G-1D



                                                                       %$Qfl
                                                                   —fi
    United States          Sender: Please print your name, address,          '+41 in lis box*




                                        ill "Jj Ji.fl
                                                    ft   « V   I

                                                          \l\si       i a, so
                                          iff
                                                i                     25

                            W-.t,




i
          Case 2:20-cv-01743-JHE Document 1-1 Filed 11/05/20 Page 42 of 42


                                   AlaFile E-Notice




                                                                         01-CV-2020-903403.00
                                                          Judge: TAMARA HARRIS JOHNSON
To: BALZLI STEPHANIE EMENS
    sbalzli@asilpc.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                  CHARLES D. MILES V. PASCHALL TRUCK LINES, INC. ET AL
                                  01-CV-2020-903403.00

                         The following matter was served on 10/9/2020

                             D001 PASCHALL TRUCK LINES, INC.
                                      Corresponding To
                                      CERTIFIED MAIL




                                                          JACQUELINE ANDERSON SMITH
                                                                    CIRCUIT COURT CLERK
                                                            JEFFERSON COUNTY, ALABAMA
                                                            JEFFERSON COUNTY, ALABAMA
                                                         716 N. RICHARD ARRINGTON BLVD.
                                                                    BIRMINGHAM, AL, 35203

                                                                                    205-325-5355
                                                                        jackie.smith@alacourt.gov
